Opinion of the Court by
Judge Hardin:
The fifty-fifth section of the Civil Code provides that the defense -of an infant must be by his regular guardian or by a guardian appointed to defend for him, and declares that “ no judgment can "be rendered against an infant until after a defense by a guardian.” ' The appellants, Cass, Henry, and William Ducker, are disclosed in the caption of the petition as “ infant children of Richard Ducker, ■ deceased, all three of them under ten years of age.”
No guardian was appointed to defend for them nor was there r-any defense made for them. For this reason, the judgment is -erroneous and must be reversed.
The order confirming the master commissioner’s report appears 4» have been made at the time of the filing of the report without allowing him to file exceptions to it, and in this the order is erroneous and reversed.
The purchaser of the land not being a party to this appeal it is not deemed necessary now to decide whether or not the orders con- ■ firming the sale and directing and confirming the conveyance may not also be reversed by this court.
Wherefore, the judgment is reversed, and the cause remanded for :further proceedings not inconsistent with this opinion.